Exhibit 10.6(c)
Executive Officers of
The Scotts Miracle-Gro Company
who are parties to form of
Employee Confidentiality, Noncompetition,
Nonsolicitation Agreement for employees
participating in The Scotts Company LLC
Amended and Restated Executive Incentive Plan
(as of September 30, 2010)

          Date of Employee Name and Principal Position   Noncompetition,
Nonsolicitation with The Scotts Miracle-Gro Company   Agreement
 
   
Barry W. Sanders, Executive Vice President, Global Consumer1
  April 22, 2005
 
   
Vincent C. Brockman, Executive Vice President, General Counsel and Corporate
Secretary and Chief Ethics & Compliance Officer
  May 11, 2006
 
   
David C. Evans, Executive Vice President, Chief Financial Officer
  May 20, 2006
 
   
Denise S. Stump, Executive Vice President, Global Human Resources
  August 8, 2006
 
   
Mark R. Baker, President and Chief Operating Officer2
  September 29, 2008
 
   
Michael P. Kelty, Executive Vice President3
  November 13, 2008

 

1   Mr. Sanders was appointed President as of October 28, 2010   2   Mr. Baker
resigned as of October 28, 2010   3   As of October 1, 2010, Dr. Kelty no longer
serves as Executive Vice President

 